         Case 3:18-cv-00898-JWD-EWD               Document 5      06/21/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


DARRELL PETERS                                *       CIVIL ACTION NO. 18-00898
                                              *
VERSUS                                        *       JUDGE JOHN W. DEGRAVELLES
                                              *
LIFE INSURANCE COMPANY OF                     *       MAGISTRATE JUDGE ERIN
NORTH AMERICA                                 *       WILDER-DOOMES
*     *   *    *   *    *                     *       *   *    *    *    *                   *

                       JOINT MOTION AND ORDER OF DISMISSAL

MAY IT PLEASE THE COURT:

       Plaintiff, Darrell Peters, for himself, his heirs, legal representatives, assigns, successors,

representatives, employees, agents and attorneys, and defendant, Life Insurance Company of

North America, through their undersigned counsel, hereby stipulate and agree that pursuant to a

compromise reached between all parties, all claims plaintiff has asserted in this matter against

Life Insurance Company of North America, be and they are hereby dismissed, with prejudice.

       WHEREFORE, the parties herein jointly move this Honorable Court to enter an Order

dismissing plaintiff’s claims with prejudice, in accordance with the parties' stipulation.



                                     Signatures on Next Page




                                                  1
        Case 3:18-cv-00898-JWD-EWD       Document 5   06/21/19 Page 2 of 2




Respectfully submitted,


s/ J. Price McNamara______________           s/ Lauren A. Welch
J. PRICE McNAMARA (#20291)                   LAUREN A. WELCH (#17199)
10455 Jefferson Highway, Suite 2B            McCRANIE, SISTRUNK, ANZELMO,
Baton Rouge, LA 70809                        HARDY, McDANIEL & WELCH, L.L.C.
Telephone: (225) 201-8311                    909 Poydras Street, Suite 1000
Facsimile: (225) 201-8313                    New Orleans, LA 70112
E-mail: price@jpricemcnamara.com             Telephone: (504) 831-0946
Attorney for Plaintiff, Darrell Peters       Facsimile: (800) 977-8810
                                             E-mail: lwelch@mcsalaw.com
                                             Attorney for Defendant, Life Insurance
                                             Company of North America




                                         2
